By the Court,
Fisher, C. J.:
We find no error in the instructions of tbe court. Tbe laws of Wyoming allow the sheriffs of the respective counties one dollar per day for the custody and subsistence of each prisoner; and while it is the duty of the county commissioners to provide a proper jail or place of confinement for prisoners, they are not empowered to make any arrangement by which the emolument of the sheriff will be affected. The commissioners in this case claim that they paid to the military authorities at Fort Sanders thirty-three and one-third cents per day for keeping the prisoners during the times stated. We find that the plaintiff in this action below gave them full credit for that amount, so that they have no cause to complain, because when the judgment in this case shall have been paid, they will only have paid the amount which the law requires them to pay, except the amount of interest to which they have become liable in consequence of their delay.
The judgment is affirmed.